IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Detention of R.L.W.,             )          No. 81292-1-I
                                                      )
STATE OF WASHINGTON,                                  )          DIVISION ONE
                                                      )
                        Respondent,                   )          UNPUBLISHED OPINION
                                                      )
               v.                                     )
                                                      )
R.L.W.,                                               )
                                                      )
                        Appellant.                    )
                                                      )

          HAZELRIGG, J. — R.L.W. seeks reversal of an order of commitment that

 allowed him to be involuntarily held at the Seattle Veteran's Administration Hospital

 for 14 days of treatment. He contends that the superior court erred in finding that

 he would present a likelihood of serious harm to others if released and in

 concluding that a less restrictive alternative (LRA) to commitment was not

 warranted when all of the testifying experts recommended an LRA. Because

 substantial evidence supports the court’s findings of fact and the court complied

 with the statutory requirements when diverging from the treatment plan endorsed

 by the expert witnesses, we affirm.




   Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 81292-1-I/2


                                      FACTS

       R.L.W. is a 71-year-old Vietnam veteran who lives in Pacific, Washington.

He suffers from post-traumatic stress disorder (PTSD) and pancreatic cancer. On

February 20, 2020, a King County Designated Crisis Responder, Tammy Morrill,

filed a petition for a 72-hour detention of R.L.W. The petition alleged that R.L.W.

was admitted to the Seattle Veteran’s Administration Hospital (VA) for abdominal

pain two days before but “left against medical advice when he realized he would

have to surrender his THC.”1 R.L.W. “spent the night in the hospital public areas

with permission of the police without incident.”

       The petition alleged that R.L.W. was directed to the emergency department

after making suicidal statements. He became angry and attempted to leave after

again being asked to surrender his belongings. A medical doctor determined that

it was not safe for R.L.W. to leave, so he was physically restrained by VA Federal

Officers. The petition stated that “[i]n the course of this restraint, an officer was

struck, [R.L.W.] had to be pepper sprayed and he was taken to the ground.” In the

emergency room, R.L.W. was “medically cleared but required physical and multiple

doses of chemical restraint” as he continued to threaten hospital staff, their

families, and self-harm. The petition alleged that R.L.W. required involuntary

psychiatric hospitalization because he had no crisis plain in place and was “an

imminent danger to himself and others and gravely disabled.”

       The same day, the VA filed a petition for 14-day involuntary treatment of

R.L.W. The petition alleged that R.L.W. presented a likelihood of serious harm to



       1   Tetrahydrocannabinol.


                                        -2-
No. 81292-1-I/3


himself and others and was gravely disabled as a result of his mental disorder. It

also stated that R.L.W. had refused voluntary treatment and that “there are no less

restrictive alternatives to detention in the best interest of the respondent or others

because safety concerns require care on an inpatient psychiatric unit.”

       A hearing on the petition began on March 2, 2020. At the hearing, the State

chose to proceed only on the risk of harm to others allegation. It did not dispute

R.L.W.’s counsel’s assertion that the VA was seeking a less restrictive alternative

(LRA) to commitment instead of involuntary inpatient treatment. The court heard

testimony from three VA emergency room nurses who interacted with R.L.W., the

VA psychiatrist and VA licensed clinical social worker who evaluated R.L.W., the

defense expert psychologist, and R.L.W. himself.

       VA nurse Anne Fanslow testified that she met R.L.W. in the triage room and

escorted him to a psychiatric emergency services room to explain the process to

facilitate his care. R.L.W. “became pretty immediately combative” and did not want

to cooperate. Fanslow was uncomfortable and called a VA social worker into the

room. R.L.W. said he was going to “take all of his morphine out of his bag and

take them at one time,” so Fanslow took his bag and handed it to the social worker,

who left the room. R.L.W. followed, took his bag back from the social worker, and

started leaving the hospital. Fanslow called a “code green,” which activates “a

mass response to a patient who’s disruptive . . . [a]nd unsafe.” Campus police

moved to detain R.L.W., and when an officer grabbed his wrist, he punched the

officer. Police took him to the ground, pepper sprayed him, and handcuffed him.

R.L.W. was taken back to the psychiatric emergency services room on a gurney




                                        -3-
No. 81292-1-I/4


while threatening to kill nursing staff and police.      Fanslow recalled that he

continued to make threats on the several other occasions that she encountered

him during his stay.

       Jacqueline Zawyrucha, another VA nurse, testified that she first

encountered R.L.W. when he was on the ground being handcuffed by police and

she approached to help get him onto a gurney. R.L.W. was in pain, not willing to

stand up, and wanted his hands released so that he could wipe his eyes. When

Zawyrucha explained to him that “we needed to do our job and get him on to the

gurney . . . and make sure that we were all safe,” R.L.W. started swearing and

threatening to “kill you all.” A few hours later, when Zawyrucha went to fix his IV,2

R.L.W. remained uncooperative and belligerent, moving his hands as if to test the

restraints on his arms. He told her that he had a gun and stated, “I would never

use it on myself, but you’re another story.” Zawyrucha also recalled that R.L.W.

asked her to bring a police officer back to his room so that he could “put my thumb

in his eye, and . . . they’ll have nothing better to do than to kill me.” He was not

showing any signs of confusion and seemed aware and oriented.

       James Hetherington testified that he was the primary nurse assigned to

R.L.W. on February 19, 2020. When Hetherington first saw R.L.W. that day, he

was on a gurney and attempting to get the pepper spray out of his eyes. R.L.W.

was uncooperative during his treatment and made threatening statements implying

that he was going to come to Hetherington’s house and harm his family and return

to the VA to kill staff.



       2   Intravenous line.


                                        -4-
No. 81292-1-I/5


       Dr. Timothy Bondurant, a VA psychiatrist, evaluated R.L.W. while he was

being held at the hospital and opined that he has PTSD, antisocial personality

disorder, and an opiate use disorder. He described R.L.W. as “antagonistic for

many of the first several days” that he was in the hospital and recounted R.L.W.’s

statements that he wanted to come back and hurt emergency department staff.

Bondurant concluded that R.L.W. presented a risk of serious harm to others “in the

long term,” especially given his reports of ready access to firearms. When asked

what treatment setting he felt was appropriate for R.L.W., Bondurant responded:

              Well, ideally outpatient therapy would be best. I think at this
       point, honestly, I think [R.L.W.] isn’t being served to the best of care
       that he could be being on the inpatient ward. In part that’s because
       he’s not really participating all that much.
              I think there is at this point an antagonistic relationship with
       the VA. He feels—and he said this almost every day—that he didn’t
       want to come back for care.

Bondurant also noted that the VA had placed a “behavioral flag” on R.L.W. that

required him to check in with VA police every time he came to the hospital campus,

which contributed to his animosity toward the VA.            R.L.W. had requested

community care, and his “outpatient psychiatrist” had come to the VA to meet with

R.L.W. and was willing to do weekly telephone appointments with R.L.W. until his

community care was arranged. Bondurant noted that R.L.W.’s “risk for [homicidal

ideation] right now is low” but was concerned that “if he were released, not on an

[LRA], that that risk would go up.”

       Licensed clinical social worker Rebekah Clinger-Prince testified that she

had also evaluated R.L.W. at the VA and agreed with Bondurant’s diagnoses. She

also agreed that R.L.W. posed a risk of harm to others because of his disorders.




                                        -5-
No. 81292-1-I/6


Clinger-Prince noted that he had “demonstrated a poor understanding of his needs

for treatment” and an “unwillingness to engage in treatment on his own.” She

opined that R.L.W. would do best with “individualized psychotherapy” but

understood that he preferred not to go to the VA, so she felt that an LRA was

appropriate to “connect him to treatment and make sure that he [is] getting the care

that he needs.”

       R.L.W. called Dr. Michael Stanfill, a licensed psychologist, who testified that

he had evaluated R.L.W. on February 27, 2020 and reviewed the medical records

from the VA. Stanfill agreed with the PTSD diagnosis but did not find any additional

psychiatric diagnoses. He opined that R.L.W. did not present a substantial risk of

physical harm to others. He testified that he did not think hospitalization or an LRA

was appropriate for R.L.W. because he had been living with and managing his

PTSD for 50 years.

       Finally, R.L.W. testified that he was hungry and dehydrated when he arrived

at the VA and became verbally belligerent only after he was pepper sprayed. He

did not remember what he said but felt he was fighting back to protect himself in

the only way he could. He stated that he had trouble staying on the medications

that manage his PTSD because of his increasing weakness from cancer. He had

been taking his medications regularly while he was in the hospital and intended to

try to continue taking them after he was discharged. R.L.W. stated that his firearms

were stored at a friend’s house in Oregon and he did not intend to purchase more.

       The court found by a preponderance of the evidence that R.L.W. presented

a likelihood of serious harm to others as a result of a mental disorder. Despite the




                                        -6-
No. 81292-1-I/7


fact that no expert testified that involuntary commitment was warranted, the trial

court also found that an LRA was not in the best interest of R.L.W. or others. It did

not feel that an LRA was appropriate because R.L.W. was not yet stabilized and

was not engaging in all necessary and recommended treatment. The court also

noted that it “did not find that the VA’s less restrictive order proposal was adequate

as the provider would only meet with the patient via phone, no appointments were

presented, and it was unclear if [the provider] understands the terms of a less

restrictive order or what it entails.” The court concluded that R.L.W. should be

involuntarily held at the VA hospital for 14 days of treatment. He was released

from the care of the VA hospital on March 10, 2020. R.L.W. appealed.


                                            ANALYSIS

        R.L.W. argues that the 14-day involuntary commitment order should be

reversed because neither party requested inpatient treatment, no expert favored

inpatient treatment, and the evidence presented at trial was insufficient to support

the order.3 The State argues in response that it provided sufficient evidence to

prove that R.L.W.’s mental illness caused a likelihood of serious harm to others

and that the trial court complied with the statutory requirements when deciding not

to follow the recommendations of the expert witnesses.




        3  Although the order of commitment at issue in this appeal has expired, R.L.W. argues that
the case is not moot because we may provide him effective relief from any future adverse
consequences resulting from the order and its supporting factual findings. The State also requests
that we decide this case on the merits. Because our decision could still provide R.L.W. with effective
relief from collateral consequences flowing from the determination authorizing his detention, we will
consider the merits of his appeal. See In re Det. of M.K., 168 Wn. App. 621, 626, 279 P.3d 897
(2012).


                                                -7-
No. 81292-1-I/8


       An individual may be involuntarily committed for mental health treatment if,

as a result of a mental disorder, they either (1) pose a substantial risk of harm to

themselves, others, or the property of others, or (2) are gravely disabled. RCW

71.05.240(4)(a); In re Det. of LaBelle, 107 Wn.2d 196, 202, 728 P.2d 138 (1986).

A “substantial risk” must be shown by a “recent overt act” that has caused harm or

created a reasonable apprehension of dangerousness. In re Det. of Harris, 98

Wn.2d 276, 284–85, 654 P.2d 109 (1982). The trial court must also consider

whether the individual and the community would be better served by an LRA to

involuntary detention and treatment. RCW 71.05.240(4)(a). If the court finds by a

preponderance of the evidence that the person meets the criteria for involuntary

commitment and determines that an LRA is not in the best interest of the person

or others, the court shall order the person detained for treatment. Id.

       When reviewing an involuntary commitment order, we consider whether the

trial court’s findings of fact are supported by substantial evidence and whether

those findings support the court’s conclusions of law. In re Det. of A.S., 91 Wn.

App. 146, 162, 955 P.2d 836 (1998). Evidence is substantial when it is sufficient

to persuade a fair-minded, rational person of the finding’s truth. Id. “We defer to

the trial court’s determinations of the weight and credibility of the evidence.”

Mueller v. Wells, 185 Wn.2d 1, 9, 367 P.3d 580 (2016).

       R.L.W. concedes that there was sufficient evidence to find that he had a

mental disorder but disputes the finding that he posed a risk of harm to others

because there was “no evidence of [R.L.W.] recently acting belligerent and

threatening to others outside the context of the VA.” He argues that, because any




                                        -8-
No. 81292-1-I/9


“potential for harm was limited to VA staff,” the finding that he would present a

likelihood of serious harm to others if he left the hospital was not supported by

substantial evidence: “There was substantial evidence that [R.L.W.] posed a

potential threat of harm to VA staff, but only when he is in the hospital either not

getting the care he demands or being forced to receive care he does not want.”

       Here, there was sufficient evidence from which a reasonable finder of fact

could conclude that R.L.W. posed a substantial risk of harm to others if he were to

leave the hospital. The court heard testimony that R.L.W. had committed the

recent overt acts of physically assaulting a police officer and making threats of

violence to VA staff that they reasonably considered credible.           The court

specifically stated that it found Fanslow, Zawyrucha, and Hetherington to be

credible witnesses, a determination that we cannot review.        R.L.W.’s threats

included warnings that he would “come back” to the hospital to harm staff or go to

staff member’s houses to hurt them and their families, showing that the risk was

not limited to the period in which R.L.W. was being held in the hospital. As the

State points out, it was not required to prove that R.L.W. was “a threat to the

general public as opposed to a specific person or group of people.”

       R.L.W. also challenges the court’s finding that an LRA was not appropriate.

The State argues that the trial court complied with the strictures of RCW 71.05.237

when deciding not to follow the recommendations of the expert witnesses

supporting an LRA.      Although no testifying expert recommended inpatient

treatment rather than an LRA, courts are not required to follow expert witnesses’

recommendations. RCW 71.05.237. When the court chooses not to follow an




                                       -9-
No. 81292-1-I/10


expert’s recommendation, “the court shall enter findings that state with particularity

its reasoning, including a finding whether the state met its burden of proof in

showing whether the person presents a likelihood of serious harm.” Id.

       The court entered written findings that R.L.W. presented a likelihood of

serious harm to others and that an LRA was inappropriate because R.L.W. was

not yet stabilized or engaging in all necessary and recommended treatment.

Bondurant testified that R.L.W.’s risk for homicidal ideation could increase if he

were released and that R.L.W. was “not really participating” in his treatment.

Although Bondurant made these statements in the context of recommending an

LRA, they provide substantial evidence for the court’s findings that R.L.W. was not

stabilized or engaging appropriately in treatment.

       The court also stated that the LRA proposal was insufficient to address

R.L.W.’s needs because the information provided to the court did not specify

appointment dates and times or indicate that the non-VA provider, who had not

testified, understood the terms of the proposal. R.L.W. contends that this shows

that the court put the burden on him, rather than the State, to show that an LRA

was appropriate. However, as R.L.W. stresses, the State proposed the LRA and

was not seeking inpatient treatment.       The court’s finding that “the VA’s less

restrictive order proposal” was inadequate does not evidence improper burden-

shifting; the court concluded that the State met its burden to prove that R.L.W.

presented a risk of harm to others but did not meet its burden to show that its

proposed LRA was appropriate.




                                        - 10 -
No. 81292-1-I/11


      Affirmed.




WE CONCUR:




                   - 11 -